Court of Appeals, State of Michigan

                                               ORDER

                                                                            Pat M. Donofrio
ROY JOSEPH AKERS V NATALIY A AKERS                                            Presiding Judge

Docket No.     323806                                                       Michael J. Rio rdan

LC No.        2003 -6756 17-DM                                              M ichael F. Gadola
                                                                             Judges


                                 MfN ISTERlAL ORD ER CORRECTlNG OPfN ION



                JT JS HEREBY O RDERED that with respect to the opinio n issued on March 17, 2015 in
this matter, the two instances providing a date of December 17. 20 13 are hereby corrected to show a date
of December 17. 2003.




                                 APR O8 2015
                                        Date